United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, OXFORD POST
OFFICE, Oxford, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0826
Issued: September 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2019 appellant filed a timely appeal from a February 11, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish lumbar conditions
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On December 22, 2018 appellant, then a 65-year-old rural mail carrier, filed an
occupational disease claim (Form CA-2) alleging that, as a result of repetitive movements, she
sustained injuries to her neck, shoulders, and lower back while in the performance of duty. She
1

5 U.S.C. § 8101 et seq.

indicated that she first became aware of her condition in September 2018, and its relationship to
factors of her federal employment in November 2018. On the reverse side of the claim form the
employing establishment noted that appellant was last exposed to the conditions alleged to have
caused her condition on December 31, 2018.
In a supplemental statement received by OWCP on January 3, 2019, appellant indicated
that she had worked as a rural carrier for approximately 23 years. She noted that she developed
neck, shoulder, and lower back pain due to carrying parcels on her route.
By development letter dated January 10, 2019, OWCP informed appellant of the
deficiencies of her claim, and advised her of the type of medical evidence needed to establish her
claim. It afforded her 30 days to submit the necessary evidence.
In a report dated January 2, 2019, Dr. Phong Kieu, a physical medicine and rehabilitation
specialist, related that he had examined appellant for complaints of low back pain. He reviewed a
magnetic resonance imaging (MRI) scan of her lumbar spine, which revealed neural foraminal
narrowing bilaterally worse at L4-L5. Dr. Kieu also noted an impression of multilevel
degenerative changes seen with moderate central narrowing and moderate bilateral neuroforaminal
encroachment. He diagnosed right lumbar radiculopathy, lumbar facet arthropathy, and neural
foraminal stenosis of lumbar spine. Dr. Kieu opined that appellant’s diagnosed conditions were
likely related to overuse injuries sustained from being a letter carrier for decades.
Appellant submitted diagnostic reports dated November 12 and December 21, 2018 and
January 17, 2019. In the November 12, 2018 report, Dr. Steven McCormack, a Board-certified
diagnostic radiologist, performed an MRI scan on appellant’s lumbar spine, pelvis, and right hip,
and noted impressions of progression of degenerative disc and facet joint changes, progression of
levoscoliosis, and development of grade 1 spondylolisthesis at L4-L5. In the December 21, 2018
report, Dr. Iryna Rastarhuyeva, a Board-certified diagnostic radiologist, administered a wholebody nuclear medicine bone scan, and indicated an impression of no abnormal focal uptake within
the L4 vertebral body suggestive of benign etiology of the lesion seen within the L4 vertebral body.
In the January 17, 2019 report, Dr. Wayne Trotter, a Board-certified diagnostic radiologist, related
impressions of narrowing of the spine canal and bulging discs.
By decision dated February 11, 2019, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that her lumbar conditions were causally related to the
accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

2

Id.

2

time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
In an occupational disease claim, a claimant must submit the following: (1) medical
evidence establishing the presence or existence of the disease or condition for which compensation
is claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.6
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish lumbar
conditions causally related to the accepted factors of her federal employment.
The record contains a January 14, 2019 report from Dr. Kieu who diagnosed right lumbar
radiculopathy, lumbar facet arthropathy, and neural foraminal stenosis of lumbar spine. Dr. Kieu
also opined that appellant’s diagnosed conditions were likely related to overuse injuries from being
a letter carrier for decades. While Dr. Kieu provided an affirmative opinion on causal relationship,

3
A.M., Docket No. 18-1748 (issued April 24, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

C.M., Docket No. 18-1516 (issued May 8, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
5

A.M., supra note 3; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

C.M., supra note 4; E.M., Docket No. 18-0275 (issued June 8, 2018).

7

T.S., Docket No. 18-1518 (issued April 17, 2019); A.M., Docket No. 18-0685 (issued October 26, 2018).

8

T.S., id.; E.V., Docket No. 18-0106 (issued April 5, 2018).

9

A.M., supra note 7; Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

his opinion is of limited probative value as it was couched in speculative terms.10 Dr. Kieu failed
to explain the pathophysiological mechanism by which the repetitive movements involved in
appellant’s employment duties caused or contributed to her diagnosed lumbar conditions.11 As
such, his report lacks the specificity and detail needed to establish that appellant’s diagnosed
lumbar conditions resulted from the accepted employment duties.12
Appellant also submitted a series of diagnostic reports. The Board has held that diagnostic
reports lack probative value as they do not provide an opinion on causal relationship between
appellant’s diagnosed conditions and the accepted factors of her federal employment.13
As the record is devoid of rationalized medical opinion evidence explaining how
appellant’s accepted employment factors either caused or contributed to the claimed conditions,
she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish lumbar
conditions causally related to the accepted factors of her federal employment.

10

C.S., Docket No. 19-0401 (issued July 23, 2019.

11

K.V., Docket No. 18-0947 (issued March 4, 2019).

12

Id.; M.E., Docket No. 18-1135 (issued January 4, 2019).

13

T.H., Docket No. 18-1736 (issued March 13, 2019); S.G., Docket No. 17-1054 (issued September 14, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

